Citation Nr: 0532391	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1941 to 
January 1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in May 2004, and a 
substantive appeal was received in June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran had a VA audiological examination in February 
2004, which showed pure tone thresholds, in decibels, as 
follows:

HERTZ 


1000
2000
3000
4000
RIGHT
15
15
60
60
LEFT
15
20
55
60

The puretone threshold average was 38 in both ears.  The 
Maryland CNC speech discrimination test revealed speech 
recognition ability of 96 percent in both ears.  

In January 2004, the veteran also had a private audiological 
examination, which appeared to show pure tone thresholds, in 
decibles, as follows:

HERTZ 


1000
2000
3000
4000
RIGHT
55
60
65
75
LEFT
70
70
75
85

The puretone threshold average appeared to be 64 in the right 
ear and 75 in the left ear.  Word recognition scores were 52 
percent in the right ear and 40 in the left ear, but the 
record does not indicate whether the word recognition test 
was a Maryland CNC test as required for rating purposes by 
38 C.F.R. § 4.85(a).  

In view of what appears to be significant differences in the 
results of the two audiological examinations results, 
preformed within a month of each other, the Board believes 
that another VA audiological examination is necessary to 
fully meet the requirements of 38 C.F.R. § 3.159(c)(4) 
(2005).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA audiological examination to determine 
the extent of his bilateral hearing loss.  
The claims file should be made available 
to the examiner.  

2.  After completion of the above, the 
expanded record should be reviewed and 
the RO should determine if a compensable 
rating is warranted for the veteran's 
hearing loss disability.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

